Citation Nr: 1724475	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for sinus bradycardia; and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2010.  A transcript of that hearing has been associated with the claims file.

The Board previously remanded the Veteran's claims for further development in September 2010 and December 2015 remands.  The case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included additional claims for service connection.  However, following the Board's September 2010 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder, tinnitus, and bilateral knee disabilities.  Then, following the December 2015 Board remand, the AOJ granted service connection for bilateral plantar fasciitis with pes planus and lumbosacral strain with degenerative disc disease in a June 2016 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status.  Id. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of  "downstream" elements such as the disability rating or effective date assigned).
 
The presence of clear and unmistakable error (CUE) in the February 1990 rating decision that denied entitlement to service connection for disabilities including sinus bradycardia (January 2010 VA Form 646) is once again referred to the AOJ for appropriate action.  The Board previously referred this claim to the AOJ in its September 2010 decision.  The Board then addressed the prior referral in its December 2015 remand directives.  However, the claim has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In regard to the Veteran's petition to reopen a claim for service connection for sinus bradycardia, a remand is necessary in order to comply with the Board's December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ has yet to adjudicate the issue of CUE in a February 1990 rating action and, as noted in the Board's September 2010 and December 2015 remands, the current petition regarding sinus bradycardia is inextricably intertwined with the Veteran's allegation of CUE. 

Remand is also necessary in regard to the claim for service connection for a respiratory disorder.  VA afforded the Veteran an examination in April 2016, but the examiner did not address pertinent service treatment records to include a May 1988 record (indicating shortness of breath and chest pain with a reported cold) as well as a notation of "lung crackling" in a November 1985 record.  In addition, the examiner references 2008 and 2012 records as indicative that the Veteran's symptoms are not suggestive of asthma, but does not discuss a 2009 diagnosis of asthma or supportive 2013 test results.  As a result, a clarifying opinion is needed.

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sinus bradycardia and respiratory disorders.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran's full claims file should be returned to the April 2016 VA examiner for clarification of the prior opinion.  If the April 2016 VA examiner is not available, the file should be provided to a similarly qualified examiner; an examination may be ordered if deemed necessary.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current respiratory disorders and, in so doing, the examiner should consider the diagnoses of record and the results of any testing performed. 

For each disorder identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.  

The examiner should specifically address (a) all relevant symptoms reported in the Veteran's service treatment records (to include, but not limited to, notes dated in November 1985 and May 1988), (b) the May 2008 VAMC diagnosis of asthma, (c) the June 2009 private medical facility's diagnosis of asthma, (d) the March 2011 VA examination report, (e) the April 2016 VA examination report, (f) all pulmonary function testing performed by the VAMC, to include testing performed in 2011, 2012, and 2013, (g) all methacholine testing performed at VAMC, to include in July 2013, and (h) VAMC records which note that the Veteran's asthma symptoms flare with allergies, for example at a visit in February 2012.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner is asked to provide a clear medical rationale for all opinions with discussion of the facts and medical principles involved. 

3.  After completing these actions, the AOJ should conduct any other appropriate development and readjudicate the appeal based on the entirety of the evidence.  The AOJ should adjudicate the claim of CUE in the February 1990 rating decision prior to any readjudication of the matter herein remanded.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




